 

Exhibit 10.12.a

 

First Amendment

of

FMC Corporation Salaried Employees’ Equivalent Retirement Plan

 

WHEREAS, FMC Corporation (the “Company”) maintains the FMC Corporation Salaried
Employees’ Equivalent Retirement Plan (the “Plan”); and

 

WHEREAS, the Company now considers it desirable to amend the Plan to modify the
distribution options available under the Plan.

 

NOW, THEREFORE, by virtue of the authority reserved to the Company by Section 8
of the Plan, the Plan is hereby amended effective as of August 1, 2002, as
follows:

 

Section 6. Payment of Excess Benefit is hereby amended by deleting the following
text effective as of August 1, 2002:

 

“Notwithstanding anything herein to the contrary, the Committee may, in its sole
discretion, give a Participant the ability to elect a special annuity
distribution option whereby the Company will purchase an annuity contract to pay
the Participant’s Excess Benefit at the same time and in the same manner as his
or her accrued benefit under the Salaried Retirement Plan are to be paid.”

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and behalf on this 12 day of August 2002.

 

FMC CORPORATION

By:   /s/ Kenneth R. Garrett    

--------------------------------------------------------------------------------

   

Kenneth R. Garrett

Vice President Human Resources

 